Citation Nr: 0608624	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  98-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, to include as due to Agent Orange exposure, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from October 1965 to October 
1969, including service in the Republic of Vietnam from 
February to October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA). Jurisdiction over the appeal has since been 
transferred to the Roanoke, Virginia, VA RO.

In June 1998, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record

The Board remanded the case in October 1999 and September 
2004 for further development. 

The issue of the reopened claim of entitlement to service 
connection for a skin disorder, to include as due to Agent 
Orange exposure, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development for the issue decided herein have been completed.

2.  In a September 1984 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for a skin condition. A claim to reopen was denied in an 
April 1994 rating action. This is the last final decision on 
any basis.  

3.  The evidence received since the April 1994 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for a skin condition. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
the claim to reopen is required under the VCAA or the 
implementing regulations.

B. New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The regulations in effect at the time the veteran filed his 
claim provide that new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

In the present case, entitlement to service connection for a 
skin condition as due to Agent Orange exposure was originally 
denied on the merits in a June 1984 RO rating decision.  In 
that decision it was noted that there was no evidence of 
treatment for a skin disorder in service.  That is not 
entirely accurate as is noted later.  The veteran filed to 
reopen his claim in February 1991, and in an April 1994 
rating decision, the RO denied the claim.
 
The evidence of record prior to the 1994 final denial 
included the service medical records, post-service medical 
records and VA examination showing diagnosis of chronic tinea 
versicolor.

The evidence received since the April 1994 rating decision 
includes: June 1998 sworn testimony from the veteran to the 
effect that he had skin problems in Da Nang, Vietnam, and 
after separation from service he sought private treatment 
beginning in 1972/1973 for skin rash to the neck, back, arms, 
and chest from a doctor who is deceased; in the mid 1970's 
from VAMC outside of Richmond, VA for a skin rash to the 
neck, arms, back, and chest; at VAMC in New Jersey in 1978; 
at VAMC in Twin Cities in 1987, and again at VAMC in East 
Orange, New Jersey, from 1991. Additional records include VA 
skin examinations diagnosing tinea versicolor or tinea 
corporis, and lay statements from the veteran's sibling and a 
friend relating their knowledge of a chronic skin condition 
since his service in Vietnam.  Moreover, in his substantive 
appeal he sought direct service connection for his skin 
disorder.  It is noted that in 1967 he was seen for skin rash 
complaints in service.

The Board observes that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
The veteran's sworn testimony and the lay statements are not 
cumulative or redundant of evidence previously of record, and 
contribute to a more complete picture of the circumstances 
surrounding the origin of the skin condition. As such, this 
evidence is so significant that it must be considered to 
fairly consider the merits of the veteran's claim. See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). Accordingly, 
it is new and material and reopening of the claim is in 
order. To this extent only, the claim is granted.


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a skin disorder is 
granted to this extent only.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the reopened 
claim. 

A September 2004 RO notification letter informed the veteran 
of the evidence and information necessary to reopen the 
claim. However, the veteran has not been properly apprised of 
the types of the evidence and information that he should 
submit to substantiate the reopened claim for service 
connection, and the assistance that VA will provide to obtain 
evidence on his behalf. Further, the veteran has not been 
adequately informed of the need to submit evidence 
substantiating his claim, and has not been afforded adequate 
opportunity to submit such evidence in support of the 
reopened claim. 

Additionally, the Board notes that During the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As these questions are involved in the 
present appeal, on remand the RO should provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Additionally, another attempt should be made to obtain 
outstanding treatment records dated in the 1970's and 1987, 
at VA in New Jersey, Twin Cities, and Richmond, VA, for the 
periods and medical centers as identified by the veteran's 
sworn testimony. 

As noted, the service medical records reflect body rash in 
service in April 1967, prior to the veteran's tour of duty in 
Vietnam. The veteran should therefore be afforded VA 
examination with opinion as to the etiology of the current 
skin disability. 

In light of the above, the Board has concluded that further 
development of the reopened claim is necessary prior to 
adjudication on the merits. 



Accordingly, this case is REMANDED for the following actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2005), and pertinent court 
precedents, including Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The veteran should be provided 
adequate opportunity to identify the VA 
facilities near Richmond, in New Jersey, 
and in Twin Cities, at which he received 
treatment in the 1970's and 1987, and the 
RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  He should provide 
approximates dates and times of treatment.

3.  If the RO is unable to obtain any 
pertinent evidence as identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide the outstanding evidence.

4.  When all indicated record development 
has been completed, if additional 
pertinent evidence is received, the RO 
should arrange for a physician with 
appropriate expertise to review the claims 
folder, including the service medical 
records and all records, and note such 
claims folder review in the examination 
report. Based on this review, the examiner 
is asked to provide an opinion as to 
whether it is likely; unlikely; or at 
least as likely as not (that is a 
probability of more than 50 percent); that 
the veteran's current skin disability is 
etiologically related to the rash in 1967 
in service, or to his period of military 
service in 1969 in Vietnam. Supporting 
rationale for all opinions expressed must 
be provided.  If any opinion cannot be 
rendered  without resort to speculation 
the examiner should so state. If deemed 
necessary, re-examination may be 
scheduled.

5.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


